Title: From John Adams to George Washington, 22 November 1794
From: Adams, John,United States Senate
To: Washington, George



Sir:
22 November 1794

We receive with pleasure your speech to the two Houses of Congress. In it we perceive renewed proofs of that vigilant and paternal concern for the prosperity, honor, and happiness of our country, which has uniformly distinguished your past administration.
Our anxiety arising from the licentious and open resistance to the laws in the western counties of Pennsylvania, has been increased by the proceedings of certain self-created societies, relative to the laws and administration of the government—proceedings, in our apprehension, founded in political error, calculated, if not intended, to disorganize our Government; and which, by inspiring delusive hopes of support, have been influential in misleading our fellow-citizens in the scene of insurrection.
In a situation so delicate and important, the lenient and persuasive measures which you adopted, merit and receive our affectionate approbation. These failing to procure their proper effect, and coercion having become inevitable, we have derived the highest satisfaction from the enlightened patriotism and animating zeal with which the citizens of New Jersey, Pennsylvania, Maryland, and Virginia, have rallied around the standard of Government, in opposition to anarchy and insurrection.
Our warm and cordial acknowledgments are due to you, sir, for the wisdom and decision with which you arrayed the militia to execute the public will; and to them, for the disinterestedness and alacrity with which they obeyed your summons.
The example is precious to the theory of our Government, and confers the brightest honor upon the patriots who have given it.
We shall readily concur in such farther provisions for the security of internal peace and a due obedience to the laws, as the occasion manifestly requires.
The effectual organization of the militia, and a prudent attention to the fortifications of our ports and harbors, are subjects of great national importance, and, together with the other measures you have been pleased to recommend, will receive our deliberate consideration.
The success of the troops under the command of General Wayne, cannot fail to produce essential advantages. The pleasure with which we acknowledge the merits of that gallant general and army, is enhanced by the hope that their victories will lay the foundation of a just and durable peace with the Indian tribes.
At a period so momentous in the affairs of nations, the temperate, just, and firm policy that you have pursued, in respect to foreign Powers, has been eminently calculated to promote the great and essential interest of our country, and has created the fairest title to the public gratitude and thanks.,
JOHN ADAMS,Vice President of the United States and President of the Senate   